DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 1, 2022, has been entered.

Response to Amendments
	Applicant’s arguments are moot in view of the new prior art cited below.  The § 112 rejection is withdrawn.

Status of the Claims
Claims 8-27 are pending.  Claims 11-16 are withdrawn.  Claims 19, 20, 23, 24, and 27 are objected to.  Claims 8-10, 17, 18, 21, 22, 25, and 26 are examined.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 8, 9, 10, 17, 18, 21, 22, 25, and 26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Winum et al., “Synthesis of New Targretin Analogues that Induce Apoptosis in Leukemia HL-60 Cells,” Bioorganic & Medicinal Chemistry Letters 12 (2002) 3529-3532, in view of Remington’s Pharmaceutical Sciences (Sixteenth Edition; 1980, p.420-425) and Berge et al. ("Pharmaceutical Salts", Journal of Pharmaceutical Sciences, 66(1); 1977:1-19), and in view of Duvic et al., “Phase 2 and 3 Clinical Trial of Oral Bexarotene (Targetrin Capsules) for the Treatment of Refractory or Persistent Early Stage Cutaneous T-Cell Lymphoma,” Arch Dermatol. 2001;137(5):581-593, and in view of Breneman et al., “Phase 1 and 2 Trial of Bexarotene Gel for Skin-Directed Treatment of Patients With Cutaneous T-Cell Lymphoma,” Arch Dermatol. 2002; 138(3):325-332.
Winum teaches retinoids to regulate cell growth and differentiation and apoptosis of many cells, including cancer cells.  Retinoid are mediated by receptors including RAR and RXR.  Winum was teaching an identified efficacy of new compounds with polar heads on Targetrin that can induce apoptosis in leukemia HL-60 cells.  Those compounds are:

    PNG
    media_image1.png
    148
    424
    media_image1.png
    Greyscale

The following compound is a compound of Formula Structure F5.  Winum teaches it for use inducing apoptosis of HL-60 cells.  Winum concludes that the polar carboxylic functional is not essential for activity as previously thought.  Preliminary results were good that compounds 5, 6, and 7 can induce apoptosis in HL-60 cells. See p3532, 1st par.
	The compounds shown above are compounds of Structure F5, wherein:
	L1 is O or S; L4 is C=O or C=S; L2 is bond; and T is Na, wherein R11 and R12 are unsubstituted alkyl.
	

    PNG
    media_image2.png
    444
    582
    media_image2.png
    Greyscale

 Remington’s Pharmaceutical Sciences (p.420-425) teaches that drugs are formulated into salts to modify the duration of action of a drug; to modify the transportation and distribution of the drug in the body; to reduce toxicity; and to overcome difficulties encountered in pharmaceutical formulation procedures or in the dosage form itself (col.2, p.424, para.1).
Berge et al. teaches a variety of salt forms approved for use by the Food and Drug Administration (FDA) (see Table I, p.2), such as, inter alia, the benzoate salt, citrate salt, hydrochloride salt, malate salt, mesylate salt, nitrate salt, phosphate salt, sulfate salt, tartrate salt, etc.
Duvic teaches Targretin for use in treating cancers when administered orally.
Breneman teaches Targretin 1% gel for treatment of cancer.
  It would have been prima facie obvious to a person of ordinary skill in the art prior to the filing of the instant application to combine the teachings of Winum, Remington’s, Berge, Duvic, and Breneman to arrive at the claimed methods.  One would be motivated to do so because Winum teaches a claimed compound to be efficacious against cancer cells and those compounds are derivatives of Targretin, which is also taught by Duvic and Breneman to treat cancer when applied orally and topically.  As such, there is a reasonable expectation of success that the claimed agent taught to treat cancer cells can be applied through claimed routes of administration because it is a derivative of an anticancer agent that is known to be efficacious when applied by those routes of administration.  Further, Remington’s and Berge teach salt forms to be a known method to improve bioavailability and reduce toxicity of pharmaceutical agents.  Those salts known by the FDA include claimed salts.  As such, there is a reasonable and predictable expectation of success in arriving at a claimed compound in view of the cited prior art.
As such,. no claim is allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Barsky whose telephone number is 571-272-2795.  The examiner can normally be reached on Monday through Friday from 9 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/JARED BARSKY/Primary Examiner, Art Unit 1628